Citation Nr: 1606699	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-44 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Boise, Idaho. In that decision, the RO denied claims of service connection for PTSD, bilateral hearing loss and tinnitus. 

This claim was remanded by the Board in June 2013. 


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether depression, anxiety disorders, PTSD and alcohol dependence are related to service.

2. The weight of the evidence is against a finding that bilateral hearing loss was manifested during service; sensorineural bilateral hearing loss was not exhibited within the first post service year, and current bilateral hearing loss is not otherwise shown to be related to the Veteran's active service.

3. Tinnitus was exhibited in service. 


CONCLUSIONS OF LAW

1. The criteria for establishing service connection for depression, anxiety disorders, PTSD and alcohol dependence have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for an award of service connection for hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

3. The criteria for an award of service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In this decision, the Board grants entitlement to service connection for a psychiatric disability (to include depression, anxiety disorders, PTSD and alcohol dependence) and tinnitus. As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014), is necessary for these claims. 

In a November 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015). Relevant service treatment and VA records have been associated with the claims file. The Veteran was given a VA examination in August 2009 with an updated opinion in April 2009. The examination and opinion, when read together, are fully adequate. Although the June 2013 Board remand stated that correction was needed regarding the Veteran's occupational noise exposure after service, full review of the file shows that the description given by the August 2009 examiner was accurate. The threshold shift was addressed by the July 2013 audiology opinion. As a result, the Board finds this evidence to be fully articulate and responsive to the question at issue. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The duties to notify and to assist have been met. The Board finds that there has been substantial compliance with the remand. See Stegall v. West, 11 Vet. App. 268 (1998). 

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and include organic diseases of the nervous system. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). VA has taken the position that sensorineural hearing loss, as a disease of the central nervous system, is a chronic disease subject to presumptive service connection and the continuity provisions of 38 C.F.R. § 3.303(b). See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995 (on file at VA). The Board will consider this avenue of entitlement for bilateral hearing loss, and by extension, tinnitus. 

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves three steps: competency, credibility and weighing the evidence as a whole. First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (2014). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372, 1377, Footnote 4 (Fed. Cir. 2007). 

The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Psychiatric Disability

Service connection for PTSD requires: (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a) (stating that diagnosis of a mental disorder needs to conform to the Diagnostic and Statistical Manual, Fifth Edition or DSM-5 and should be supported by the findings on the examination report) (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2015). 

Further several provisions have been created for PTSD cases. For example, if the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2) (2015). When a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and PTSD is diagnosed by a VA psychiatrist or psychologist the veteran's statements alone may establish the occurrence of the claimed stressor in absence of clear and convincing evidence to the contrary and provided the stressor is consistent with the veteran's service. 38 C.F.R. § 3.304(f)(3) (2015). (The other provisions of § 3.304 do not apply here as the Veteran was not diagnosed with PTSD in service and he has not alleged a personal assault occurred in service or a prisoner-of-war status.) 

Finally, regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2015). Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. 

The law provides that no compensation may be paid for a disability or death which results from a veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(c) (2015). The Federal Circuit in Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001) held the statute precludes compensation for primary substance abuse disabilities and for secondary disabilities (like cirrhosis of the liver) that result from primary alcohol abuse. The Court interpreted "primary" to mean an alcohol abuse disability arising during service from voluntary and willful drinking to excess. Id. In sum, even if it was related to service, substance dependency or abuse alone is not something that may be service-connected.

Here, the Board finds the evidence regarding the claim is in equipoise and that the reasonable doubt rule is for application.

As explained in the June 2013 Board remand, a stressor has been conceded and the file contains a positive nexus opinion letter from Chief of Inpatient Psychiatry, Dr. A.O. The claim was remanded so that VA records showing treatment from Dr. A.O. The Board finds these December 2009 records are in the file and shows that Dr. A.O. treated and diagnosed the Veteran for diagnoses of depression, generalized anxiety disorder, PTSD and alcohol abuse. Dr. A.O. told the Veteran he had PTSD and recommended follow up treatment. 

A May 2010 letter from the Veteran's treating Licensed Clinical Social Worker provided a summary and observation of the Veteran's struggle with alcohol abuse. While he could not say that alcohol use was a direct result of in-service trauma, there was at least "an indirect connection between the two." 

As the June 2013 remand explained, the September 2010 VA examination report provided a negative nexus opinion but the examiner did not have the benefit of reviewing (or did not address) VA records showing inpatient treatment by Dr. A.O. Also, the report seemed to acknowledge PTSD symptoms while not diagnosing PTSD and stated: "there is no clear evidence that his past or present level of functioning has been significantly impacted by PTSD symptoms." Clear evidence is not required. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2015). 

The July 2013 psychiatric examination report stated that there was no PTSD diagnosis because the Veteran's symptoms did not meet the diagnostic criteria and he had another diagnosis of alcohol dependence based on the DSM-IV criteria. While his overall score on one psychological test was consistent with PTSD, his description of his symptoms and the vagueness of their frequency was not consistent with a diagnosis of PTSD. While he endorsed obvious symptoms of depression on one psychological test, he did not endorse symptoms consistent with clinical depression on another psychological test. His current levels of anxiety and depression appeared to be within the normal range. The examiner stated the alcohol dependence was not related to service because he denied having functional psychological impairments between the time he separated from the military and 2005. However, the examiner did not address the December 2009 records where the Dr. A.O. diagnosed PTSD or the December 2009 letter from Dr. A.O. 

Under the circumstances, the Board finds the claim in equipoise. A psychiatric disability has been established (see December 2009 VA records and Dr. A.O. letter). Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The Veteran has provided (and the file also corroborates) competent and credible evidence of in-service incurrence of trauma and/or combat exposure; an in-service injury is demonstrated. See 38 U.S.C.A. § 1154(b) (West 2014); Shedden, 381 F.3d at 1167. Finally, the Board finds that while VA examiners have used psychological testing to determine that no PTSD or other psychiatric disabilities are present, a treating VA psychiatrist and LCSW have provided evidence showing that the Veteran does have depression, anxiety disorders, PTSD and alcohol dependence related to his active service. See Nieves-Rodriguez v Peake, 22 Vet. App. 295 (2008); Shedden, 381 F.3d at 1167. 

Regarding alcohol dependence, this disability would be secondary to the other psychiatric disabilities under 38 C.F.R. § 3.310 and Allen, 237 F.3d at 1376. 

Resolving reasonable doubt in the Veteran's favor, service connection for depression, anxiety disorders, PTSD and alcohol dependence is granted. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Tinnitus

Here, the Veteran reported at his April 2009 appointment with VA audiology that he had a constant tone in his ear since Vietnam. The Veteran is competent to report this symptom under Jandreau, 492 F. 3d at 1377 and 38 C.F.R. § 3.159(a). Despite the negative nexus opinion given in the VA examination reports, the Board finds this statement to be credible. See Caluza, 7 Vet. App.at 506. As a result, the Board will grant the claim. Shedden v. Principi, 381 F.3d at 1167. 

Bilateral Hearing Loss

In addition to the above, service connection for sensorineural hearing may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015). See also, Hensley v. Brown, 5 Vet. App. 155 (1993). 

The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley, 5 Vet. App. at 159. 

The Veteran contended in November 2007 that he was exposed to acoustic trauma in service via battle noises, small arms, large artillery, and low flying aircraft. On his claim form, he indicated he was treated for bilateral hearing loss in 1970 but needed to research where he was treated. 

A pre-inductee report of medical examination (RME) from December 1967 included the following audiogram. 



HERTZ

500
1000
2000
3000
4000
RIGHT
0
-5
-5
25
15
LEFT
5
0
0
-5
-5

At separation in January 1970, the RME shows a clinical evaluation of the ears was normal. Hearing acuity was measured as follows.



HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
NA
0
LEFT
0
0
0
NA
0

The whispered/spoken voice test was 15/15 (only the left ear was tested). The Report of Medical History (RMH) showed he denied hearing loss. A day later he signed a statement stating there was no change in his medical condition since his last separation examination. 

Post-service, in a September 2007 VA record, the Veteran asserted his recreational activities and hobbies included shooting and woodworking. He had owned an auto body and auto paint store. In December 2008, a VA record noted the Veteran was currently working part-time in insulation, carpentry and fireplace installation. A VA audiology record showed the Veteran reported in service acoustic trauma and stated hearing protection was not used. He fired weapons daily in Vietnam. He hunted currently and also wore no hearing protection. He did use protection for target shooting. He reported having a constant tone since Vietnam. He had trouble hearing in any situation. Audiometric testing for the right ear revealed thresholds within normal limits at 250-500 Hz dipping to a moderate to severe sensorineural hearing loss. The left had the same findings, except moderately severe from 1000-4000 Hz sensorineural hearing loss. Speech recognition scores were excellent. He was given hearing aids. 

An August 2010 VA social and industrial survey showed the Veteran worked for 28 years self-employed in automotive parts supply. He worked privately and for two separate dealerships. His business closed in 2005 and he was then a street sweeper and later worked in maintenance for several years. He was currently employed part-time helping a friend with a remodeling and insulation business. At the September 2010 VA PTSD examination, the Veteran reported he had been an avid hunter for many years. At the July 2013 VA psychiatric examination, the Veteran reported that he used to hunt, right motorcycles, sky dive, scuba and run rivers, but he had not been able to engage in those activities because of his advancing age and reduced physical capacity. The Veteran owned his own paint store for approximately 28 years which he closed in 2005. He reported that he was able to run the business without significant difficulty or impairment. He had good relationships with his employees and suppliers. 

The August 2009 VA examination report showed that the claims file and medical records were reviewed. It was noted that at separation he had hearing within normal limits. He was first tested for hearing loss and fitted for hearing aids in March 2009. The Veteran reported that he noticed hearing loss when in the military. He had constant ringing just after separation in 1970. His military noise exposure was noted, to include that the Veteran worked with radar and found himself stationed in the middle of a fire base. As a civilian, he did some farming, worked in auto body paint and repair, and worked in auto retail. He stated hearing protection was not worn for civilian jobs. Recreationally, he did some shooting with hearing protection occasionally. 



HERTZ

500
1000
2000
3000
4000
RIGHT
30
65
75
70
70
LEFT
75
75
60
60
60

Speech recognition was 88 percent in the right ear and 84 percent in the left. 

In giving an opinion, the examiner stated the Veteran had mild sloping to severe sensorineural hearing loss for the right and left ears. He had hearing within normal limits both at entrance and separation from active duty military. There were no other records verifying hearing loss. The Veteran had noise exposure in his civilian work and recreational life. The current hearing loss was less likely than not related to active duty exposure.

A July 2013 VA audiology opinion was requested by VARO regarding whether the veteran's hearing loss was related to military service noise exposure. His file was reviewed prior to rendering the opinion. The Veteran's records show normal hearing for VA purposes when he enlisted in the military. He had a 25 decibel threshold at 3000 Hertz in the right ear when he enlisted. This frequency was not tested when he separated from the military. His separation physical otherwise showed normal hearing by pure tone audiometry bilaterally. His hearing sensitivity did not change significantly from his enlistment to his separation. His current hearing loss was less likely than not related to military service noise exposure. 

The Board finds that the August 2009 VA examination report and July 2013 follow up opinions show an adequate examination, accurate review of the file, and provides sound reasons for the opinion given. This evidence is assigned high probative weight. 

The Board finds that service connection is not warranted for bilateral hearing loss on a direct or presumptive basis. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a); Shedden, 381 F.3d at 1167. There is no evidence of hearing loss within one year of service. Id. In addition to the negative opinions, which are supported by rationale, the Board finds there has been conflicting evidence given by the Veteran regarding onset of bilateral hearing loss in service. Bilateral hearing loss was denied at separation. The Veteran's later assertion that he has had hearing loss since service conflicts with his denial of hearing loss at separation. The Board assigns the Veterans statements regarding chronicity less weight. Caluza, 7 Vet. App. at 511. 

Additionally, the evidence in the file does show exposure to post-service acoustic trauma, recreationally and occupationally. 

The Board has considered the Veteran's circumstances of service under 38 U.S.C.A. § 1154(b), but finds that a clear preponderance of the evidence is against a finding that chronic hearing loss had its onset during active duty service or is otherwise related to active duty. The benefit-of-the-doubt rule does not apply, and this service connection claim must be denied. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for depression, anxiety disorders, PTSD and alcohol dependence is granted. 

Service connection for tinnitus is granted. 

Service connection for bilateral hearing loss is denied.





____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


